Exhibit 99.2 Unaudited Pro Forma Condensed Consolidated Financial Statements On September 14, 2007, Telanetix, Inc. ("Telanetix") completed its acquisition of AccessLine Holdings, Inc. ("AccessLine"). The following unaudited pro forma condensed consolidated financial statements have been prepared to give effect to the completed acquisition, which was accounted for as a purchase. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2007, and the unaudited pro forma condensed consolidated statements of operations for the six months ended June 30, 2007 and the years ended December31, 2006 and 2005, are presented herein. The unaudited pro forma condensed consolidated balance sheet was prepared using the historical balance sheets of Telanetix and AccessLine as of June 30, 2007. The unaudited pro forma condensed consolidated statements of operations were prepared using the historical statements of operations of Telanetix and AccessLine for the six months ended June 30, 2007 and for the years ended December31, 2006 and 2005. The unaudited pro forma condensed consolidated balance sheet gives effect to the acquisition as if it had been completed on June 30, 2007, and consolidates the unaudited condensed balance sheets of Telanetix and AccessLine. The unaudited pro forma condensed consolidated statements of operations for the six months ended June 30, 2007 and for the years ended December31, 2006 and 2005 give effect to the acquisition as if it had occurred on January1, 2005. The unaudited pro forma condensed consolidated financial statements presented are based on the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The unaudited pro forma condensed consolidated financial statements, and the accompanying notes, are based upon the respective historical consolidated financial statements of Telanetix and AccessLine, and should be read in conjunction with Telanetix's historical financial statements and related notes, Telanetix's "Management's Discussion and Analysis of Financial Condition and Results of Operation" contained in Telanetix's Annual Report on Form 10-K for the year ended December31, 2006, and AccessLine’s financial statements presented herein. 16 Telanetix, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2007 Telanetix AccessLine Pro forma adjustments Pro forma combined ASSETS Current Assets: Cash $ 2,023,569 $ 1,120,312 $ 5,176,960 (a) $ 8,320,841 Accounts receivable, net 978,422 1,518,073 - 2,496,495 Inventory 410,397 - - 410,397 Prepaid expenses and other current assets 69,465 314,697 - 384,162 Total current assets 3,481,853 2,953,082 5,176,960 11,611,895 Property and equipment, net 163,764 5,180,564 - 5,344,328 Restricted cash - 120,000 - 120,000 Deposits 15,632 195,172 - 210,804 Deferred financing costs, net 187,193 - 437,500 (b) 624,693 Intangible assets, net 726,000 - 20,000,000 (c) 20,726,000 Goodwill 904,643 - 4,056,293 (c) 4,960,936 Total assets $ 5,479,085 $ 8,448,818 $ 29,670,753 $ 43,598,656 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 809,030 $ 1,777,777 $ - $ 2,586,807 Accrued liabilities 401,869 2,061,042 - 2,462,911 Line of credit 418,293 - - 418,293 Deferred revenue 218,794 - - 218,794 Deferred compensation, current portion 481,692 - - 481,692 Current portion of long-term debt, net - 2,278,447 (2,278,447 ) (d) - Current portion of capital lease obligations - 1,110,402 - 1,110,402 Convertible debentures, current portion, net 1,583,386 - 2,511,500 (e) 4,094,886 Warrant liabilities 4,462,357 - 3,309,875 (e) 7,772,232 Total current liabilities 8,375,421 7,227,668 3,542,928 19,146,017 Convertible notes payable, net - 22,499,479 (22,499,479 ) (d) - Capital lease obligations, net - 1,637,508 - 1,637,508 Long-term debt, net - 5,388,346 (5,388,346 ) (d) - Convertible debentures, less current portion, net 1,066,858 - 2,511,500 (e) 3,578,358 Mandatorily redeemable preferred stock 6,801,758 (6,801,758 ) (d) - Deferred compensation 481,692 - - 481,692 Total liabilities 9,923,971 43,554,759 (28,635,155 ) 24,843,575 Mandatorily redeemable preferred stock - 87,871,017 (87,871,017 ) (d) - Stockholders' equity (deficit) Preferred stock - - 1 (e) 1 Common stock 1,658 58,177 (57,783 ) (f) 2,052 Additional paid in capital 12,212,951 6,915,736 18,121,803 (g) 37,250,490 Warrants 10,000 - - 10,000 Accumulated deficit (16,669,495 ) (129,950,871 ) 128,112,904 (h) (18,507,462 ) Total stockholders' equity (deficit) (4,444,886 ) (122,976,958 ) 146,176,925 18,755,081 Total liabilities and stockholders' equity (deficit) $ 5,479,085 $ 8,448,818 $ 29,670,753 $ 43,598,656 See accompanying notes to the unaudited pro forma condensed consolidated financial statements. 17 Telanetix, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the six months ended June 30, 2007 Telanetix AccessLine Pro forma Adjustments Pro forma Combined Net sales $ 2,507,341 $ 12,531,424 - $ 15,038,765 Cost of sales 1,649,301 5,533,277 - 7,182,578 Gross profit 858,040 6,998,147 - 7,856,187 Operating expenses: Selling, general and administrative 2,653,702 4,462,179 - 7,115,881 Research and development 388,903 3,133,037 - 3,521,940 Depreciation and amortization 32,744 1,401,889 - 1,434,633 Amortization of intangible assets 4,000 - 1,800,000 (i) 1,804,000 Total operating expenses 3,079,349 8,997,105 1,800,000 13,876,454 Operating loss (2,221,309 ) (1,998,958 ) (1,800,000 ) (6,020,267 ) Other income (expense): Interest income 22,644 36,178 - 58,822 Interest expense (1,089,268 ) (1,527,422 ) 1,391,914 (j) (1,224,776 ) Change in fair value of warrant liabilities (3,368,129 ) - - (3,368,129 ) Total other income (expense) (4,434,753 ) (1,491,244 ) 1,391,914 (4,534,083 ) Net loss (6,656,062 ) (3,490,202 ) (408,086 ) (10,554,350 ) Preferred stock dividends and accretion - (2,938,557 ) 2,192,890 (j) (745,667 ) Net loss applicable to common stockholders $ (6,656,062 ) $ (6,428,759 ) $ 1,784,804 $ (11,300,017 ) Net loss per share - basic and diluted $ (0.42 ) $ (0.57 ) Weighted average shares outstanding - basic and diluted 15,887,917 19,827,482 See accompanying notes to the unaudited pro forma condensed combined financial statements. 18 Telanetix, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the year ended December 31, 2006 Telanetix AccessLine Pro forma Adjustments Pro forma Combined Net sales $ 1,311,494 $ 24,258,405 - $ 25,569,899 Cost of sales 476,130 10,093,791 - 10,569,921 Gross profit 835,364 14,164,614 - 14,999,978 Operating expenses: Selling, general and administrative 3,405,738 8,085,185 - 11,490,923 Research and development 382,210 5,497,670 - 5,879,880 Depreciation and amortization 85,711 3,087,680 - 3,173,391 Amortization of intangible assets - - 3,600,000 (i) 3,600,000 Total operating expenses 3,873,659 16,670,535 3,600,000 24,144,194 Operating loss (3,038,295 ) (2,505,921 ) (3,600,000 ) (9,144,216 ) Other income (expense): Interest income 3,009 173,286 - 176,295 Interest expense (83,770 ) (6,579,971 ) 6,070,486 (j) (593,255 ) Total other income (expense) (80,761 ) (6,406,685 ) 6,070,486 (416,960 ) Net loss (3,119,056 ) (8,912,606 ) 2,470,486 (9,561,176 ) Preferred stock dividends and accretion - (5,877,111 ) 4,385,778 (j) (1,491,333 ) Net loss applicable to common stockholders $ (3,119,056 ) $ (14,789,717 ) $ 6,856,264 $ (11,052,509 ) Net loss per share - basic and diluted $ (0.22 ) $ (0.60 ) Weighted average shares outstanding - basic and diluted 14,470,075 18,498,406 See accompanying notes to the unaudited pro forma condensed combined financial statements. 19 Telanetix, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the year ended December 31, 2005 Telanetix AccessLine Pro forma Adjustments Pro forma Combined Net sales $ 103,346 $ 21,744,626 - $ 21,847,972 Cost of sales 58,541 9,722,988 - 9,781,529 Gross profit 44,805 12,021,638 - 12,066,443 Operating expenses: Selling, general and administrative 1,798,338 8,094,903 - 9,893,241 Research and development 235,849 4,672,789 - 4,908,638 Depreciation and amortization 91,159 3,674,264 - 3,765,423 Amortization of intangible assets - - 3,600,000 (i) 3,600,000 Total operating expenses 2,125,346 16,441,956 3,600,000 22,167,302 Operating loss (2,080,541 ) (4,420,318 ) (3,600,000 ) (10,100,859 ) Other income (expense): Interest income 763 184,442 - 185,205 Interest expense (59,645 ) (5,049,952 ) 4,705,828 (j) (403,769 ) Total other income (expense) (58,882 ) (4,865,510 ) 4,705,828 (218,564 ) Net loss (2,139,423 ) (9,285,828 ) 1,105,828 (10,319,423 ) Preferred stock dividends and accretion - (5,905,389 ) 4,414,056 (j) (1,491,333 ) Net loss applicable to common stockholders $ (2,139,423 ) $ (15,191,217 ) $ 5,519,884 $ (11,810,756 ) Net loss per share - basic and diluted $ (0.26 ) $ (0.96 ) Weighted average shares outstanding - basic and diluted 8,326,061 12,256,147 See accompanying notes to the unaudited pro forma condensed combined financial statements. 20 Telanetix, Inc. Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Note 1.Basis of Presentation The unaudited pro forma condensed consolidated statements of operations of Telanetix, Inc. (“Telanetix”) for the six months ended June 30, 2007 and the years ended December31, 2006 and 2005 give effect to the acquisition of AccessLine Holdings Inc. ("AccessLine") as if it had been completed on January1, 2005. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2007 gives effect to the acquisition of AccessLine as if it had occurred on June 30, 2007. The unaudited pro forma condensed consolidated statements of operations and unaudited pro forma condensed consolidated balance sheet were derived by adjusting Telanetix’s historical financial statements for the acquisition of AccessLine. The unaudited pro forma condensed consolidated balance sheet and unaudited pro forma condensed consolidated statement of operations are provided for informational purposes only and should not be construed to be indicative of Telanetix’s financial position or results of operations had the transaction been consummated on the dates indicated and do not project Telanetix’s financial position or results of operations for any future period or date. The unaudited pro forma condensed consolidated balance sheet and unaudited condensed consolidated statements of operations and accompanying notes should be read in conjunction with Telanetix’s historical financial statements and related notes, Telanetix’s “Management’s Discussion and Analysis of Financial Condition and Results of Operation” contained in Telanetix’s Annual Report on Form 10-KSB for the year ended December31, 2006, and AccessLine’s financial statements presented herein. Note 2.Preliminary Purchase Price The unaudited pro forma condensed consolidated financial statements reflect a purchase price of $25,918,382. Telanetix paid $11,735,948 of the purchase price in cash, and paid the remainder of the purchase price through the issuance of 3,939,565 shares of Telanetix common stock valued at $3.60, which is the volume weighted average closing price per share of such common stock for the 10 trading days through August29, 2007. The preliminary purchase price allocation as of June 30, 2007, subject to change pending completion of the final valuation and analysis, is as follows: Tangible assets $ 8,448,818 Goodwill 4,056,293 Developed technology 13,000,000 Trade name 2,000,000 Customer relationships 2,000,000 Workforce 3,000,000 Total assets acquired 32,505,111 Liabilities assumed (6,586,729 ) Net assets acquired $ 25,918,382 Goodwill represents the excess of the purchase price over the fair value of the net assets acquired. Developed technology is being amortized on a straight-line basis over five years. Workforce is being amortized on a straight-line basis over three years. 21 Note 3.Pro Forma Adjustments The following pro forma adjustments are based upon management’s preliminary estimates of the value of the tangible and intangible assets acquired. These estimates are subject to finalization. (a) Represents the net effect of funds raised by Telanetix in its August 2007 private placement transactions ($18,750,875), less funds used for the acquisition ($11,735,948), less funds used for acquisition costs ($1,837,967). (b) Represents deferred financing costs related to a Telanetix private placement transaction in August 2007. (c) Represents $4,056,293 of goodwill and $20,000,000 of other intangible assets resulting from the transaction, as if the acquisition had been completed on June 30, 2007. The final valuation of the purchase price allocation between goodwill and identifiable intangible assets has not yet been completed. These amounts represent Telanetix’s best estimates and are subject to change pending completion of the final valuation and analysis (d) Represents the elimination of AccessLine’s long-term debt obligations, convertible notes payable obligations, and mandatorily redeemable preferred stock obligations. (e) Represents the effect of the Telanetix private placement transactions in August 2007. (f) Represents the net effect of the elimination of AccessLine’s common stock par value ($58,177) and the issuance of 3,939,565 shares of Telanetix’s common stock in connection with the acquisition of AccessLine at par value ($394). (g) Represents the net effect of Telanetix’s August 2007 private placements ($10,855,499), issuance of 3,939,565 shares of Telanetix’s common stock valued at $3.60 per share ($14,182,040), and the elimination of AccessLine’s additional paid in capital ($6,915,736). (h) Represents the net effect of eliminating AccessLine’s accumulated deficit ($129,950,871) and recording acquisition related expenses ($1,837,967). (i) Represents amortization of the acquired intangible assets resulting from the transaction, as if the acquisition has been completed on January1, 2005. Additionally, amortization expense will vary from amounts presented when the final valuation related to the AccessLine acquisition is completed, and the allocation between goodwill and identifiable assets is recorded. (j) Represents the elimination of interest expense related to AccessLine’s long term debt and convertible notes payable; and elimination of dividends and accretion related to AccessLine’s preferred stock. 22
